Citation Nr: 1215289	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in January 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the January 2012 hearing that while in Vietnam he was walking towards the flight line when he saw explosions comings towards him.  He was thrown against the wall of a building.  The Veteran had back pain after this incident for which he took medication.  His back improved before he left service.  About a year after he was discharged from service, the Veteran hurt his back again while playing softball.  He has had back pain since then that has gotten worse over time.  The Veteran further testified that he had private treatment in the 1970s and 1980s for his back that included seeing specialists.  Treatment included being put on bedrest, prescription medication, and Motrin.  

S.W.S. wrote in a November 2008 statement that he has worked with the Veteran for 34 years and that he has observed the Veteran have neck, shoulder, and upper and lower back pain.  When the Veteran was in his 20s, he tried playing on a company softball team but could not do so because of pain.  The Veteran was told by doctors that his spinal column was deteriorating.  Mr. S also wrote that the Veteran has to turn his entire upper body when he needs to turn his head and that the Veteran's quality of life has been adversely affected.  A.C., who served with the Veteran, wrote in an undated statement submitted in January 2009 that the Veteran hit his back against a wall during a rocket attack in Vietnam.

Private treatment records from January 2008 and April 2009 indicate that the Veteran complained of back pain.  June 2009 and December 2009 VA primary care treatment records also indicate that the Veteran complained of back pain.

The Veteran has not been scheduled for a VA examination for a spine disability.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c) (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's testimony regarding injuring his back in Vietnam and playing softball about a year after service is credible.  Furthermore, the record indicates that he has had pain since the softball incident.  The treatment records also show recent complaints regarding the back.  Therefore, under the standard of McClendon, supra, a VA examination must be obtained for the Veteran's spine disability before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for a spine disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is to accept as fact that the Veteran hurt his back during service when he hit it against a wall during a rocket attack.  Furthermore, the examiner is to accept as fact that the Veteran then hurt his back again about a year after service playing softball, since which time he has had back pain, and that he had private treatment for his back in the 1970s and 1980s.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any diagnosed spine disability is related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file, the Veteran's credible complaints of back pain, and current clinical findings.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 


